261 S.W.3d 620 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Eli CRUSOE, Defendant/Appellant.
No. ED 90012.
Missouri Court of Appeals, Eastern District, Division Two.
June 17, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2008.
Application for Transfer Denied September 30, 2008.
Kristina Starke, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Joshua N. Corman, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Eli Crusoe (Appellant) appeals from the judgment entered on a jury verdict convicting him of second-degree assault, in violation of section 565.060 RSMo 2000,[1] and armed criminal action, in violation of section 571.015. Appellant was sentenced as a prior offender to three years for second-degree assault and twenty years for armed criminal action, to run concurrently. We affirm.
*621 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.